Exhibit 10.1

STOCK OPTION AGREEMENT

pursuant to the

CAMBIUM LEARNING GROUP, INC. 2009 EQUITY INCENTIVE PLAN

This STOCK OPTION AGREEMENT (this “Agreement”) is made and entered into by and
between Cambium Learning Group, Inc., a Delaware corporation (the “Company”),
and the individual named below (the “Optionee”). Capitalized terms used but not
otherwise defined herein shall have the meanings as set forth in the Cambium
Learning Group, Inc. 2009 Equity Incentive Plan (the “Plan”). The Optionee
agrees to be bound by the terms and conditions of the Plan, which are
incorporated herein by reference and which control in case of any conflict with
this Agreement, except as otherwise specifically provided in the Plan.

   

 

Optionee :                 [NAME]

Date of Grant:             July 30, 2013

   

   

Vesting Commencement Date: January 1, 2013

Exercise Price: $XXXX per share

   

   

Expiration Date: [DATE]

Number of Shares of Common Stock: [            ]

   

Address:
_______________________________________________________________________________

The Optionee is hereby granted an option (the “Option”), pursuant to and in
accordance with the Plan, to purchase shares of common stock, par value $0.001
per share, of the Company (“Common Stock”), upon the terms, conditions and
provisions set forth below, and subject in all respects to the terms, conditions
and provisions of the Plan:

1. DATE OF GRANT. The Option is granted as of Date of Grant specified above.

2. TYPE OF OPTION. The Option shall be treated for all purposes as a
Non-Statutory (or Non-Qualified) Stock Option under the Internal Revenue Code of
1986, as amended (the “Code”). The Option is not intended to qualify as an
“Incentive Stock Option” within the provisions of Section 422 of the Code.

3. TOTAL NUMBER OF SHARES OF COMMON STOCK COVERED BY OPTION. The total number of
shares of Common Stock subject to the Option is the number of shares of Common
Stock specified above (the “Shares”).

4. EXERCISE PRICE. The per-share exercise price of the Option shall equal the
Exercise Price specified above (the “Exercise Price”).

5. EXPIRATION DATE. The Option shall expire on the Expiration Date specified
above (the “Expiration Date”), subject to earlier termination as provided in
this Agreement and the Plan.

6. VESTING SCHEDULE. Except as otherwise provided in this Agreement, the Option
shall vest and become exercisable with respect to 1/48th of the Shares on the
last day of each month during the four (4) year period commencing on the Vesting
Commencement Date; provided that the Optionee remains employed by the Company
(or any Parent or Subsidiary) through each applicable vesting date.

7. EXERCISE OF OPTION FOLLOWING TERMINATION OF EMPLOYMENT. If the Optionee’s
employment with the Company (or any Parent or Subsidiary) terminates for any
reason other than for Cause, death or Disability, the Option, to the extent
vested as of the date of such termination of employment, may be exercised for a
period of ninety (90) days following such termination of employment (but in no
event later than the Expiration Date). If the Optionee’s employment with the
Company (or any Parent or Subsidiary) terminates for Cause (as determined by the
Administrator in accordance with the Plan), the Optionee shall have no right to
exercise the Option, whether or not then vested, at any time on or after the
effective date of such termination. If the Optionee’s employment with the
Company (or any Parent or Subsidiary) terminates by reason of death or
Disability, the Option, to the extent vested as of such termination of
employment, may be exercised for a period of twelve (12) months following such
termination of employment (but in no event later than the Expiration Date).
Notwithstanding anything herein to the contrary, the Board of Directors of the
Company may (but shall not be required to) cause the Option to become fully
vested and exercisable upon the occurrence of a Change in Control (as defined in
the Plan).

8. METHOD OF EXERCISE. This Option is exercisable by delivery of an exercise
notice in the form attached hereto as Exhibit A (the “Exercise Notice”), which
shall state the election to exercise the Option, the number of shares with
respect to which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of this Agreement and the Plan. The Exercise Notice
shall be completed by the Optionee and delivered to the Administrator. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
for the Exercised Shares. This Option shall be deemed to be exercised upon
receipt by the Company of the fully executed Exercise Notice accompanied by the
aggregate Exercise Price. Notwithstanding the foregoing, no Exercised Shares
shall be issued unless such exercise and issuance

 

 

 -2- 





--------------------------------------------------------------------------------

complies with the requirements relating to the administration of stock option
plans and other applicable equity plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted, and the applicable laws of
any foreign country or jurisdiction where stock grants or other applicable
equity grants are made under the Plan; assuming such compliance, for income tax
purposes, the Exercised Shares shall be considered transferred to the Optionee
on the date the Option is exercised with respect to such Shares.

9. METHOD OF PAYMENT. The aggregate Exercise Price for the Option shall be
payable by the Optionee, at the time the Option is exercised, by any of the
following methods (or a combination thereof): (i) in cash; (ii) by check;
(iii) by delivering shares of Common Stock having a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares;
(iv) pursuant to a “cashless exercise” program implemented by the Company in
connection with the Plan, including any net-settlement or broker-assisted
cashless exercise program; or (v) such other form of consideration as the
Administrator shall determine in its discretion, provided that such form of
consideration is permitted by the Plan and by applicable laws. No Exercised
Shares shall be issued pursuant to exercise of the Option until full payment has
been made for such shares. In addition, upon exercise of the Option by the
Optionee and prior to the delivery of such Exercised Shares, the Company shall
have the right to require the Optionee to remit to the Company cash in an amount
sufficient to satisfy applicable Federal and state tax withholding requirements.
The Company shall have the right to require the Optionee to pay, or make other
arrangements satisfactory to the Company to satisfy, all tax withholding
obligations in connection with the Optionee’s exercise of the Option.

10. NON-TRANSFERABILITY OF OPTION. Unless otherwise consented to in advance in
writing by the Administrator, the Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
the Plan and this Agreement shall be binding upon the executors, administrators,
heirs, successors and permitted assigns of the Optionee.

11. SECURITIES MATTERS. All Exercised Shares shall be subject to the
restrictions on sale, encumbrance and other disposition provided by Federal or
state law. As a condition precedent to the Optionee’s acquisition of Exercised
Shares, the Company may require that the Optionee submit a letter to the Company
stating that such Shares are being acquired for investment and not with a view
to the distribution thereof. The Company shall not be obligated to sell or issue
any Exercised Shares pursuant to this Agreement unless, on the date of sale and
issuance thereof, such Exercised Shares are either registered under the
Securities Act of 1933, as amended, and all applicable state securities laws, or
are exempt from registration thereunder. Any such Exercised Shares acquired by
the Optionee may bear a restrictive legend summarizing any restrictions on
transferability applicable thereto, including those imposed by Federal and state
securities laws. The Company has the right to delay the exercise of the Option
if listing, registration or qualification of the Common Stock under any federal
or state securities law or stock exchange or similar rule is required and has
not been obtained.

12. OTHER PLANS. No amounts of income received by the Optionee pursuant to this
Agreement shall be considered compensation for purposes of any pension or
retirement plan, insurance plan or any other employee benefit plan of the
Company or its subsidiaries, unless otherwise provided pursuant to the terms of
such plan.

13. NO GUARANTEE OF CONTINUED SERVICE. THE OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES SUBJECT TO THE OPTION PURSUANT TO THE VESTING SCHEDULE SET
FORTH HEREIN IS EARNED ONLY BY CONTINUING EMPLOYMENT WITH THE COMPANY OR ANY
PARENT OR SUBSIDIARY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN
OPTION OR PURCHASING SHARES HEREUNDER). THE OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH THE OPTIONEE’S RIGHT OR THE RIGHT OF THE
COMPANY OR ANY PARENT OR SUBSIDIARY TO TERMINATE THE EMPLOYMENT RELATIONSHIP AT
ANY TIME, WITH OR WITHOUT CAUSE.

14. ENTIRE AGREEMENT; AMENDMENT OR MODIFICATION. The Plan, a copy of which has
been provided to the Optionee, is incorporated herein by reference. This
Agreement and the rights and obligations created hereunder shall be subject to
all of the terms and conditions of the Plan. This Agreement and the Plan
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof. By signing this Agreement, you acknowledge receipt of a copy of the
Plan. This Agreement may not be modified adversely to the Optionee’s interest
except by means of a writing signed by the Company and the Optionee or as
otherwise permitted by the Plan.

15. GOVERNING LAW. This Agreement shall be governed by the laws of the State of
Delaware, without regard to conflict of law principles.



 

 

 -3- 





--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Option is granted under and governed by the terms
and conditions of, and that all rights and liabilities in connection with the
Option are set forth in, the Plan and this Agreement. The Optionee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to the Plan and this Agreement.

   

 

OPTIONEE

   

CAMBIUM LEARNING GROUP,  INC.

   

   

   

   

   

   

   

   

By:

   

   

   

   

   

   

   

   

   

   

Print Name

   

Print Name

   

   

   

   

   

   

   

   

   

Date:

   

Title

   

   

   

   

   

   

   

   

Date:

   

   

   

   

 

 

 -4- 







--------------------------------------------------------------------------------

   

EXHIBIT A

CAMBIUM LEARNING GROUP, INC. 2009 EQUITY INCENTIVE PLAN

OPTION EXERCISE NOTICE

Cambium Learning Group, Inc.

17855 N. Dallas Parkway, Suite 400

Dallas, Texas 75287

Attention: Corporate Secretary

1. Exercise of Option. Effective as of today,             , 201    , the
undersigned (the “Optionee”) hereby elects to exercise the option (the “Option”)
granted to the Optionee to purchase      shares (the “Shares”) of common stock,
par value $0.001 per share, of Cambium Learning Group, Inc. (the “Company”)
under and pursuant to the Cambium Learning Group, Inc. 2009 Equity Incentive
Plan (the “Plan”) and the Stock Option Agreement between the Company and the
Optionee dated July 30, 2013 (the “Option Agreement”). Capitalized terms used
but not otherwise defined herein have the meanings assigned to them in the
Option Agreement. The aggregate Exercise Price for the Shares shall be
$            , as required under the Option Agreement.

2. Delivery of Payment. Payment of the full aggregate Exercise Price is being
made by the Optionee through the following method (PLEASE CHECK THE APPROPRIATE
BOX):

   

 

   

¨

Payment in cash.

   

   

   

   

¨

Payment by check.

   

   

   

   

¨

Payment through the delivery to the Company of shares of Common Stock.

   

   

   

   

¨

Payment through a net-settlement or broker-assisted cashless exercise program.

   

   

   

   

   

Please provide broker contact information below:

   

   

   

   

   

   

   

¨

Payment through another means that has been previously approved by the
Administrator.

   

   

   

   

   

Please describe below:

   

   

   

3. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to the Shares covered by the
exercise of the Option, notwithstanding the exercise of the Option. The Shares
so acquired shall be issued to the Optionee as soon as practicable after
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date of issuance.

4. Entire Agreement; Governing Law. The Plan and the Option Agreement are
incorporated herein by reference. This Option Exercise Notice, the Plan and the
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Optionee with respect to the subject
matter hereof. This Option Exercise Notice may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and the
Optionee or as otherwise permitted by the Plan. This Agreement shall be governed
by the laws of the State of Delaware, without regard to conflict of law
principles.

   

 

Submitted by:

   

Accepted by:

   

   

   

OPTIONEE

   

CAMBIUM LEARNING GROUP,  INC.

   

   

   

   

   

      

   

By:

   

      

   

   

   

            

      

   

            

      

Print Name

   

Print Name and Title

   

   

   

   

   

Date:

   

      

   

Date:

   

      

   

       

 

   



--------------------------------------------------------------------------------